Hon. Tom Blackwell                  Opinion No. M-22
District Attorney
Travis County                       Re:   Whether a Savings and
Austin, Texas                             Loan Corporation can
                                          serve as a county
Dear Sir:                                 depository.

          By a recent letter to this office you have re-
quested an opinion in regard to the above stated matter.
Specifically you have asked the following question.

          "Under the Constitution, Statutes and
     laws of the State of Texas does a Savings
     and Loan Corporation (State or Federal) qualify
     as a depository for official county funds?"

          Articles 2544 through 2559a. Vernon's Civil Statutes,
provide the authority and method for counties to establish a
depository or depositories for county money.

          Article 2544, Vernon's Civil Statutes, is quoted,
in part, as follows:

          The Conugissloners Court of each county
     is hereby authorized and required . . . to
     enter into a contract with any bankinq coruora-
     tion. association or iridivldualbbnker in such
     county for the depositing of the public fund5
     of'such county in such bank or banks. . . ."
     ,(Emphasisadded.)

              Article 2545, Vernon's Civil Statutes, is quoted,
part,   as   follower

             "Any bankins corDoration. aseociat~on,
        or individual banker in such county desiring
Xon. Tom Blackwell, page 2 W-22)



    to be designated as county depository ahall
    make and deliver to the County Judge an ap-
     pllcatlon applying for    such funds . . . .I
     (Rnphaaio added.)

          Article 2546, Vernon's Civil Statutes, in quote&,
In part, a8 follower

          "It shall be the duty of the Conmla-
     sioners Court at ten o'clock a.m. on the
     first day of each term at which banks are
     to be eelectod as county depositories, to
     conaider all applications . . . and to select
     those applicants that are acceptable . . '. ."
     (Emphasis added. 1

          Article,2549, Vernon'8 Civil Statutes, is quoted,
in part, aa follower

          “As   soon as said bond be given     and
     approved by the Coxaissionere Court, and
    the Comptroller, an order shall be made
    . . . designating such bankins cormration,
    ~aaociation or individual banker, as a
    depository for the funds of said county .
    . . . * (IPnphaaisadded.)

          In a prior opinion from this office (V-120, 1947) i
wae held that the language "banking corporation, association
private banker- did not authorize a conmissioners court to
select any individual, partnership, or group of individuals
whatsoever other than a banking corporation, aeeociation or
private bank aa e depository for county f\urdsb

          The following language ie    found    in the   prior   opinio

          YIt is obvious the etatutee contsaaplate
     that the county depository must be a banking
     inetltution. If thin were not clear mmugh
     fraa the ntatutom thumelvesr it would necem-
     madly  k  trua becaum the bus&nom of a
                              -93-
.   -




    Hon. Tom Blackwell, page 2 (M-22)



         depository of county funds is essentially '
         the accepting of deposits and paying checks,
         which constitutes the one unfailing exclusive
         banking function.

              "You are therefore advised that the
         Commissioners Court is not authorized to
         select, as a county depository, any pexson,
         partnership, association or group of persons
         whatsoever other than a duly organized bank-
         ing institution, association or private
         banker with banking privileges in this
         stats."

              Based upon the foregoing and an analysis of the
    relevant statutes, it is the opinion of this office that a
    savings and loan corporation does not qualify as a depository
    for official county funds.

                             SUMMARY

             Savings and Loan Corporation5 do not qualify
        as county depositories under the requirement5 of
        Articles 2544 et seqi of Vernon's Civil Statutes.

                                           truly yours,



                                          orney General of Texas
    CCJhnkhrra

    Prepared by James C. McCoy
    Assistant Attorney General




                                 - 94 -